                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                CASE NO.: 4:20-cr-22

 JAMAL BROWN,

        Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 2, 2021, Report and Recommendation, (doc. 254), to which Defendant has filed

objections, (doc. 257). The Court, therefore, ADOPTS the Report and Recommendation as the

opinion of the Court and DENIES Defendant’s motion to suppress, (doc. 188).

       Because Defendant’s objection does not take issue with the Report and Recommendation’s

presentation of the factual background, a full recitation is not necessary here. In the motion at

issue, Brown seeks suppression of evidence collected pursuant to a search warrant executed on a

residence located at 631 Tatem Street in Savannah, Georgia. (Doc. 254 at 1-2.) Officers seized

“a brown partially burned cigarette believed to contain marijuana; two cups containing a yellow

powder residue believed to be MDMA; a black scale containing yellow powder residue; a Smith

& Wesson .40 caliber handgun; a .40 caliber magazine; six boxes of an over the counter sleep aid;

2 boxes of Family Wellness brand stay awake tablets; 3 boxes of assorted food coloring and dyes;

one Apple iPhone believed to belong to [Defendant Brown]; and one Apple iPhone believed to

belong to [the other resident].” (Doc. 188 at 3.) After the warrant was executed, Brown was
advised of his Miranda rights and agreed to talk to law enforcement without an attorney.

(Doc. 254 at 3.) He made several incriminating statements during this interview. (Id.)

       Brown’s motion principally argued that the warrant was issued without sufficient probable

cause. (Doc. 254 at 3-4.) Specifically, he argued that much of the evidence cited to establish

probable cause for the search of the Tatum Street residence related to another residence, located

on Eleanor Street in Savannah, Georgia. (Id. at 7.) His objection reiterates that that argument

remains “the true crux of the suppression motion.” (Doc. 257 at 12.) The evidence supporting

probable cause to search the Tatum Street residence, he contends, relies upon “conclusory

statements of alleged connection [between the Tatum Street residence and the Eleanor Street

residence] that, upon further scrutiny, simply evaporate.”        (Id. at 13.)    The objection also

reiterates his contention that an anonymous Crime-Stoppers tip, reported in the affidavit supporting

the warrant application, was not supported by indicia of reliability, and should therefore be excised

from the probable-cause analysis. (Id. at 11; see also doc. 188 at 10.) The objection concedes

that the Magistrate Judge applied the correct legal standard to evaluate the sufficiency of the

warrant application but contends that the Magistrate Judge incorrectly found that the evidence was

sufficient to support probable cause. (Id. at 13-14.) As in the original motion, the argument for

suppression of Brown’s statements depends entirely upon the validity of the search. (See id. at 14

(seeking suppression of Brown’s statements “as fruits obtained from an unreasonable and

unconstitutional search and seizure.”); see also doc. 188 at 11 (same)).

       As the Magistrate Judge explained, (doc. 254 at 8), in evaluating whether a search warrant

was issued based on probable cause, “[a] reviewing court’s task is not to make a de novo finding

of probable cause but rather to decide whether the issuing magistrate—whose assessment of the

affidavit’s factual presentation is entitled to ‘great deference’—had a ‘substantial basis’ for finding




                                                  2
probable cause.” United States v. Rangel, 2018 WL 817845, at * 6 (S.D. Ga. Jan. 18, 2018)

(quoting Illinois v. Gates, 462 U.S. 213, 236, 238-39 (1983)); see also United States v. Giddens,

2019 WL 6971496, at * 1 (S.D. Ga. Dec. 18, 2019) (“[T]he task of a reviewing court is not to make

a de novo probable cause determination, but only to determine whether the issuing magistrate had

a ‘substantial basis’ for the probable-cause finding.”). Moreover, “[t]he Supreme Court has

recognized that ‘[r]easonable minds frequently may differ’ on whether an affidavit establishes

probable cause, in order to accommodate the preference for warrants and to avoid perennial

reevaluations of those determinations, the original determination is entitled to ‘great deference.’”

Giddens, 2019 WL 6971496, at * 1 (quoting United States v. Leon, 468 U.S. 897, 914 (1984)).

       Under this proper deferential standard, the Magistrate Judge correctly determined that the

affidavit in support of the warrant application provided, at least, a substantial basis for finding

probable cause. (See doc. 254 at 10-12.) Defendant’s objection merely reiterates his contention

that the affidavit’s contents are “conclusory,” without responding substantively to the Magistrate

Judge’s determination that, though several statements in the affidavit are based on the affiant’s

“knowledge, training, and experience,” they were, nevertheless, properly considered in the

probable cause evaluation. (See id. at 10-11 (quoting United States v. Robinson, 62 F.3d 1325,

1331 n. 9 (11th Cir. 1995).) The Magistrate Judge also explained his sound reasons for rejecting

Brown’s argument that the anonymous tip reported in the warrant application must be excluded

from consideration. (See doc. 254 at 11-12). Although Brown’s objection reiterates his position

that “[w]ithout an ability to gauge the veracity of the . . . tip, it should be discounted completely

when considering the affidavit in support of the warrant application,” (doc. 257 at 11), the case he

cites rejects narrow reliability evaluations, see United States v. McZilkey, 2007 WL 3046498, at

* 2 (S.D. Ga. Oct. 16, 2007) (“Under the ‘totality of the circumstances’ test, there is no rigid




                                                 3
demand that specific tests be satisfied before an informant’s tip can be relied on.” (citing Gates,

462 U.S. at 230-31)). The Magistrate Judge correctly considered the probable-cause value of the

tip in the totality of the circumstances, particularly the corroboration provided by investigations

conducted after the tip was received. (See doc. 254 at 11-12). The Magistrate Judge correctly

concluded, therefore, that the issuing magistrate had a “substantial basis” for his probable-cause

determination.

       Brown’s objection also does nothing to address the Magistrate Judge’s recognition that,

even if he or this Court disagreed with the issuing magistrate’s probable-cause determination, the

good-faith exception to the exclusionary rule provides an alternative basis to deny the suppression

motion. (See doc. 254 at 12-13). To be sure, defendant disputes whether officers could have

reasonably believed they had established probable cause. (Doc. 257 at 14.) However, “[i]n the

ordinary case, an officer cannot be expected to question the magistrate’s probable cause

determination . . . .” Leon, 468 U.S. at 921. As Leon recognized, “[o]nce the warrant issues,

there is literally nothing more the policeman can do in seeking to comply with the law.” Id. at 921

(internal quotation marks, citation, and alteration omitted). As discussed above, probable-cause

determinations are often subject to reasonable disagreement. Defendant’s disagreements with the

probable-cause determination, while perhaps reasonable, simply do not show that officers had “no

reasonable grounds for believing that the warrant was properly issued.” (Doc. 257 at 14 (quoting

Leon, 468 U.S. at 922-23).) Leon’s good-faith exception to the exclusionary rule, therefore,

provides an alternative ground to deny suppression of the fruits of the search.

       As the Magistrate Judge succinctly summarized: “Although the warrant application in this

case may have lacked a ‘smoking gun,’ it certainly contained a ‘substantial basis’ for the issuing

magistrate’s probable-cause finding. However, even if probable cause were lacking, it was not




                                                 4
so lacking that a reasonable officer could not have relied upon it.” (Doc. 254 at 13.) Since the

Court agrees with the Report and Recommendation’s determination that the warrant was not

defective, there is no basis to suppress Brown’s statements as “fruit of the poisonous tree.”

Accordingly, Court ADOPTS the Report and Recommendation, (doc. 254), as the opinion of the

Court and DENIES Defendant’s motion to suppress, (doc. 188).

       SO ORDERED, this 24th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               5
